Citation Nr: 0530541	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
major depressive disorder.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconference technology in June 2002.  A 
transcript of the hearing is of record.  

In May 2003, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The May 2003 Board remand instructed the RO, among other 
things, to request and obtain the veteran's VA medical 
records dated between November 2001 and the present, to 
include records reflecting an October 16, 2001, consultation, 
and a seven-day admission in November 2001.  The remand also 
instructed the RO to secure all records pertaining to a 
disability determination made by the Social Security 
Administration (SSA), and to have the veteran undergo a 
psychiatric examination with a specific request that the 
examiner express an opinion as to whether it was at least as 
likely as not that any diagnosed psychiatric disability was 
attributable to, or related to service.

The Board notes that the SSA records, which have been made 
part of the claims folders, do include copies of the October 
16, 2001, VA medical consultation and the seven-day VA 
admission of November 2001, as well as several other VA 
medical records produced in the years 2000 and 2001.  There 
is also evidence of record indicating that the agency of 
original jurisdiction (AOJ) did place a request for all VA 
medical records dated between November 2001 and the present, 
as instructed by the Board.  However, there is no indication 
that VA actually obtained and associated with the claims 
folders any VA records other than the ones received directly 
from the SSA, neither has a notation been included in the 
claims folder to show that the VA medical records could not 
be obtained.

Additionally, while the August 2004 VA medical examination 
report indicates that the etiology of the veteran's 
depression is "quite unclear" and that "there is simply 
not enough evidence to state whether [the veteran] displayed 
depression in the military," the opinion did not answer the 
specific question asked by the Board of whether it is at 
least as likely as not that any diagnosed psychiatric 
disability is attributable to, or related to service.

Because the AOJ did not fully comply with the instructions 
issued by the Board in its remand of May 2003, the Board is 
of the opinion that, regrettably, another remand is necessary 
at this time, in order to ensure due process.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (holding that "where . 
. . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance).

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following actions:

1.  The RO/AMC should obtain and 
associate with the claims folders all the 
veteran's VA medical records dated 
between November 2001 and the present.

All attempts to procure the veteran's VA 
medical records should be documented in 
his claims files.  If the RO/AMC cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The RO/AMC should notify the veteran and 
his representative of any unsuccessful 
efforts in this regard to provide them an 
opportunity to obtain and submit the 
records for VA review, if either of them 
has any copies in his possession.

2.  The RO/AMC should return the mental 
disorders examination report of August 
2004 to its subscriber and ask him to 
again review the claims folders and issue 
an addendum expressing an opinion as to 
whether it is at least as likely as not 
(defined as a 50 percent probability or 
more) that the veteran's major depressive 
disorder is causally related to service.  
The RO/AMC should also ask him to offer a 
rationale for all of his etiology 
opinions.

If the physician who examined the veteran 
in August 2004 is unavailable, the RO/AMC 
should ask another physician to review 
the claims folders and furnish the 
requested opinion.
  
3.  The RO/AMC should then review the 
claims folders to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the RO/AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence.

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO/AMC should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


